EXAMINER’S AMENDMENT
1.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In claim 1, line 25, (page 42, line 5), 
“ground of second connection of pillars” has been changed to:
“group of second connection of pillars”.


Allowable Subject Matter
2.	Claims 1-20 are allowable over the prior art of record. 
The following is an examiner's statement of reasons for allowance: The prior art of record fails to teach or render obvious a semiconductor package with all exclusive limitations as recited in claims 1, 6 and 14, comprising a lower redistribution line structure comprising a plurality of lower redistribution line patterns, a plurality of first connection pillars on the plurality of lower redistribution line patterns, an interposer on the lower redistribution line structure and having a plurality of connection wiring patterns, an upper redistribution line structure on the plurality of first connection pillars, and first and second semiconductor chips on the upper redistribution line structure;
which may be characterized:
(claim 1) in that a through electrode penetrates the interposer substrate, a first group of second connection pillars are connected to first ends of the plurality of connection wiring patterns, and in that a second group of second connection of pillars are connected to second ends of the plurality of connection wiring patterns;
(claim 6) in that a plurality of second connection pillars are on portions adjacent to two ends of the plurality of connection wiring patterns, and in that a through electrode penetrates an interposer substrate carrying the plurality of connection wiring patterns; or
claim 14) a plurality of second connection pillars are on portions adjacent to two ends of the plurality of connection wiring patterns, and in that the semiconductor chip comprises DRAM chip. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(A) Uzoh U.S. Patent 9,455,162 discloses an interposer having a conductive layer formed by contacting a replicate such that a shape of a surface of the conductive layer conforms to a shape of the contacted portion of the replicate, the conductive layer having a base and a plurality of conductive posts projecting away from the base, a dielectric layer covering the base and separating adjacent ones of the posts from each other, wherein the posts are for forming conductive vias.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







01-24-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818